An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1418
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                      Stokes County
                                              Nos. 12 CRS 51512-24, 51668;
                                                   13 CRS 185
CHRISTOPHER LEE NEAL



      Appeal by Defendant from Judgment entered 21 May 2013 by

Judge Anderson D. Cromer in Stokes County Superior Court. Heard

in the Court of Appeals 23 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Peter A. Regulski, for the State.

      Guy J. Loranger for Defendant.


      STEPHENS, Judge.


      Defendant Christopher Lee Neal appeals from judgment dated

21 May 2013 and entered upon his plea of guilty to: (1) six

counts each of (a) conspiracy to break or enter a building with

the intent to commit a felony or larceny therein, (b) breaking

or entering, (c) larceny after breaking or entering, and (d)

felony possession of stolen goods, as well as (2) one count each
                                       -2-
of (a) felony cruelty to animals, (b) possession of a firearm by

a felon, and (c) attaining the status of habitual felon. The

trial    court    arrested    judgment      on    Defendant’s      convictions      for

felony possession of stolen goods and consolidated his remaining

convictions into one judgment for sentencing purposes. The court

also determined       that Defendant had a prior record level VI,

based on 18 prior record level points, and sentenced Defendant

as an habitual felon to a term in the mitigated range of 87 to

117 months imprisonment. Defendant gave notice of appeal in open

court.

    Counsel appointed to represent Defendant on appeal has been

unable to identify any issue with sufficient merit to support a

meaningful       argument    for   appellate      relief     and    asks    that   this

Court    conduct     its    own    review    of     the     record    for    possible

prejudicial       error.    Nonetheless,     counsel       offers    the    following

possible issues       to be considered on appeal: (1)                  whether the

indictments were sufficient to confer jurisdiction on the trial

court;    (2)     whether    the    trial    court        properly    (a)    informed

Defendant of (i) his right to remain silent, (ii) his right to

plead not guilty, (iii) that he was waiving his right to trial

by jury on the issue of his habitual felon status and right to

confrontation, and (iv) the maximum possible sentence on the
                                        -3-
charges, as well as (b) determined that Defendant (i) understood

the nature of the charges against him and (ii) was satisfied

with his legal representation; (3) whether (a) the trial court

properly inquired about the existence of prior plea discussions

or arrangements with respect to Defendant’s admission of his

habitual felon status or (b) improper pressure was exerted on

Defendant      during    that    process;     (4)     whether   the    trial       court

adequately      determined      that    there    was     a   factual       basis    for

Defendant’s guilty plea and admission of habitual felon status;

(5)   whether     Defendant’s      sentence      was    supported      by    evidence

introduced during the 7 March and 21 May 2012 hearings; (6)

whether   Defendant’s       sentence    either      resulted    in    an    incorrect

finding of his prior record level, contained an unauthorized

sentence disposition, or contained a term of imprisonment that

was for a duration not authorized by statute; and (7) whether

Defendant was deprived of his constitutional right to effective

assistance      of      counsel.    Counsel      has     also    shown       to     the

satisfaction      of    this    Court   that     he    has   complied       with    the

requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d

493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985),   by    advising       Defendant    of   his    right   to    file    written
                                   -4-
arguments with this Court and providing him with the documents

necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed. In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable   merit   appear   to   exist.   In   doing   so,   we    carefully

considered   the   seven    potential     issues   described      above   and

conclude that they are without merit. In addition, we have been

unable to find any possible prejudicial error. Therefore, we

conclude that this appeal is wholly frivolous.

    NO ERROR.

    Judges HUNTER, ROBERT C., and ERVIN concur.

    Report per Rule 30(e).